TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-09-00316-CV



                    Thomas Yankovoy and Suk Hui Yankovoy, Appellants

                                                 v.

                            Platte River Insurance Company, Appellee



  FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
      NO. 08-1717, HONORABLE WILLIAM HENRY, JUDGE PRESIDING



                             MEMORANDUM OPINION


               The parties have filed a motion stating that they have reached a settlement agreement

and do not wish to pursue the appeal. We therefore set aside the trial court’s judgment and remand

the cause to the trial court for entry of a judgment that comports with the parties’ agreement. Tex.

R. App. P. 42.1(a)(2)(B).



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Patterson, Puryear and Pemberton

Vacated and Remanded

Filed: December 18, 2009